UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2299



RANDY BROWN,

                                              Plaintiff - Appellant,

          versus


THE PRINCE GEORGE’S COUNTY BOARD OF EDUCATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-cv-
00114-RWT)


Submitted:   July 25, 2007                 Decided:   August 22, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy Brown, Appellant Pro Se. Sheldon Lewis Gnatt, KNIGHT, MANZI,
NUSSBAUM & LAPLACA, Upper Marlboro, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy Brown appeals the district court’s order granting

the Prince George’s County Board of Education’s Motion to Enforce

Settlement Agreement and denying Brown’s Motion to Set Aside

Settlement Agreement.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Brown v. Prince George’s County Bd. of Educ.,

No. 8:05-cv-00114-RWT (D. Md. filed Nov. 9, 2006 & entered Nov. 13,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -